Opinion filed April 15, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-08-00170-CV
                                        __________

                     IN THE MATTER OF R.L.S., A JUVENILE


                          On Appeal from the County Court at Law

                                    Midland County, Texas

                                  Trial Court Cause No. 5608


                               MEMORANDUM OPINION
       The trial court modified R.L.S.’s disposition and committed her to the Texas Youth
Commission. We affirm.
                                      I. Background Facts
       R.L.S. was placed on delinquency probation for assault on a public servant and failure to
identify. The State filed a motion to modify disposition, alleging that R.L.S. had stolen clothing
from a Sears Department Store and had failed to comply with the terms and conditions of her
probation by not reporting to her probation officer, being absent without permission from school,
going to the Midland Park Mall without adult supervision, and not participating in the female
offender program. The trial court found that R.L.S. had engaged in further delinquent conduct
by stealing clothing and by not complying with the terms and conditions of her probation. The
trial court committed R.L.S. to the Texas Youth Commission.
                                            II. Issues
       R.L.S. asserts that the evidence was legally insufficient to sustain the trial court’s order
because the State failed to prove ownership of the clothing.
                                          III. Legal Sufficiency
       We review a trial court’s modification of a juvenile disposition under an abuse of
discretion standard. In re T.R.S., 115 S.W.3d 318, 320 (Tex. App.—Texarkana 2003, no pet.).
We examine the entire record to determine whether the trial court acted “unreasonably or
arbitrarily or without reference to any guiding rules or principles.” In re D.R., 193 S.W.3d 924,
924 (Tex. App.—Dallas 2006, no pet.). Because a trial court is in the best position to judge the
credibility and demeanor of witnesses, great deference should be given to the court’s decision.
Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). The violation of one condition of
probation when shown by a preponderance of the evidence is sufficient to support a trial court’s
decision to modify disposition. In re T.R.S., 115 S.W.3d at 321.
       The State alleged, and the trial court found, that R.L.S. unlawfully appropriated clothing
worth between $50 and $500 without the effective consent of Adam White, the Sears Loss
Prevention Manager. Theft occurs when a person unlawfully appropriates property with the
intent to deprive the owner of the property. TEX. PENAL CODE ANN. § 31.03(a) (Vernon Supp.
2009). Appropriation is unlawful if it is without the owner’s effective consent.
Section 31.03(b)(1). An owner is a person who has title to the property, possession of the
property whether lawful or not, or a greater right to possession of the property than the actor.
TEX. PENAL CODE ANN. § 1.07(a)(35) (Vernon Supp. 2009). Possession means actual care,
custody, control, or management. Section 1.07(a)(39). Exclusive control of the property need
not be vested in the owner. Turner v. State, 636 S.W.2d 189, 193 (Tex. Crim. App. 1982).
Anyone who had a greater right to possess, control, or manage the stolen property than appellant
could be alleged as the owner of the property. Long v. State, 7 S.W.3d 316, 320 (Tex. App.—
Beaumont 1999, no pet.). Proof of ownership may be made by direct or circumstantial evidence.
Robertson v. State, 871 S.W.2d 701, 707 (Tex. Crim. App. 1993).
       When the property stolen is the property of a corporation, it is permissible to allege
ownership in some natural person acting for the corporation such as an employee who has care,
custody, and control of the property. Harrell v. State, 852 S.W.2d 521, 523 (Tex. Crim. App.
1993). It is the employment relationship that determines whether a given individual can be a

                                                2
“special owner” of the property. Cross v. State, 590 S.W.2d 510, 511 (Tex. Crim. App. 1979).
A person acting on behalf of a corporation, with managerial authority and responsibility over its
goods, is the effective owner. Johnson v. State, 606 S.W.2d 894, 896 (Tex. Crim. App. 1980).
        R.L.S. argues that there is legally insufficient evidence that White was an owner. Victoria
Olgin, a Loss Prevention Detective for Sears, testified for the State. Olgin was operating the
security cameras when two females walked into the junior department. Olgin was also employed
as a juvenile detention officer at Culver Detention Center, and she recognized R.L.S. as one of
the two females. Olgin observed them select merchandise, walk to the children’s department,
and go into the dressing rooms. Olgin suspected theft when they came out without all of the
merchandise, and she detained them. R.L.S. asked Olgin to let them go, but Olgin refused and
held them until a police officer arrived. The officer searched their bags and found merchandise
with Sears tags in R.L.S.’s bag. R.L.S. did not have a receipt for this merchandise.
        Olgin testified that White was her previous manager; that he was no longer employed by
Sears; but that, on the day of the incident, he was the Loss Prevention Manager. Olgin testified
that R.L.S. did not have permission from Sears to take the merchandise and that R.L.S. did not
pay for it. The trial court did not abuse its discretion by finding that R.L.S. had committed
further delinquent conduct. Olgin’s testimony is sufficient to establish that White was a Sears
manager on the date of the shoplifting incident and, therefore, sufficient to establish that he was a
special owner.
        We note also that the trial court specifically found that R.L.S. had failed to report to her
probation officer four times, had four unexcused absences from school, was truant from school
twice, had improperly gone to the mall without supervision, and had failed to attend the female
offender program three times. R.L.S. does not challenge any of these findings. Each of them is
sufficient to justify the trial court’s disposition.
                                                    IV. Holding
        The order of the trial court is affirmed.



April 15, 2010                                                    RICK STRANGE
Panel consists of: Wright, C.J.,                                  JUSTICE
McCall, J., and Strange, J.



                                                       3